DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, 10-13, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2016/0379878 A1; hereinafter Anderson) in view of Schenker et al. (U.S. Publication No. 2016/0148869 A1; hereinafter Schenker). 
	With respect to claim 1, Anderson discloses an integrated circuit structure, comprising: a plurality of conductive lines [242] in an inter-layer dielectric (ILD) layer [211] above a substrate (see ¶[0049]), wherein each of the plurality of conductive lines is recessed relative to an uppermost surface of the ILD layer; a metal silicide layer [243] on the plurality of conductive lines, in recess regions above each of the plurality of conductive lines; a hardmask layer [212] on the metal silicide layer and on the uppermost surface of the ILD layer (See Figure 11).	Anderson fails to disclose the hardmask layer comprising a first hardmask component on and aligned with a portion of the metal silicide layer on first alternating ones of the plurality of conductive lines, a second hardmask component on and aligned with a portion of the metal silicide layer on second alternating ones of the plurality of 
	The utilization of alternating hardmask structures as taught by Schenker allows for increased control of etch selectivities thereby protecting nearby interconnect lines as needed (See ¶[0051-0052]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

	With respect to claim 4, the combination of Anderson and Schenker discloses wherein the metal silicide layer comprises a metal species not included on the plurality of conductive lines (See Anderson ¶[0057]; aluminum, tungsten vs copper silicide).	With respect to claim 6, the combination of Anderson and Schenker discloses a second ILD layer [211’] above the hardmask layer, wherein the conductive via is further in an opening of the second ILD layer (See Anderson Fig. 11).
	With respect to claim 7, the combination of Anderson and Schenker discloses wherein one of the plurality of conductive lines is coupled to an underlying conductive via structure [235], the underlying conductive via structure connected to an underlying metallization layer of the integrated circuit structure (See Anderson ¶[0033]).
	With respect to claim 8, Anderson discloses an integrated circuit structure, comprising: a plurality of conductive lines [242] in an inter-layer dielectric (ILD) layer [211] above a substrate (see ¶[0049]), wherein each of the plurality of conductive lines is recessed relative to an uppermost surface of the ILD layer (See Figure 11); a metal silicide layer [243] on the plurality of conductive lines, in recess regions above each of the plurality of conductive lines; a hardmask layer [212] on the metal silicide layer and on the uppermost surface of the ILD layer; and a conductive via [235] (in [202]) in an opening in the hardmask layer and on a portion of the metal silicide layer portion on one of the plurality of conductive lines, wherein a portion of the conductive via is on a portion of the second hardmask component of the hardmask layer (See Figure 11).
	In the same field of endeavor, Schenker teaches hardmask layer [106] comprising a first hardmask component [116A-116C,124A-124D] on and aligned with the interconnect, and a second hardmask component [106] on an aligned with regions of the uppermost surface of the ILD layer, the first and second hardmask components differing in composition from one another (See Figure 25).
	The utilization of alternating hardmask structures as taught by Schenker allows for increased control of etch selectivities thereby protecting nearby interconnect lines as needed (See Schenker ¶[0051-0052]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 10, the combination of Anderson and Schenker discloses wherein the first hardmask component has an uppermost surface substantially co-planar with an uppermost surface of the second hardmask component (see Schenker Figure 26)
	With respect to claim 11, the combination of Anderson and Schenker discloses a second ILD layer [211’] above the hardmask layer, wherein the conductive via is further in an opening of the second ILD layer (See Anderson Figure 11).
	With respect to claim 12, the combination of Anderson and Schenker discloses wherein the opening of the second ILD layer has a width approximately equal to 3/4 
	With respect to claim 13, the combination of Anderson and Schenker discloses wherein one of the plurality of conductive lines is coupled to an underlying conductive via structure [235], the underlying conductive via structure connected to an underlying metallization layer of the integrated circuit structure (see Anderson Figure 11).
	With respect to claim 22, Anderson discloses a method of fabricating a back end of line (BEOL) metallization layer, the method comprising: forming a plurality of conductive lines [242] in an inter-layer dielectric (ILD) layer [211] above a substrate (See ¶[0049]); recessing the plurality of conductive lines relative to an uppermost surface of the ILD layer (See Figure 11); subsequent to the recessing, forming a metal silicide layer [243] on the plurality of conductive lines, in recess regions above each of the plurality of conductive lines; forming a hardmask layer [212] on the metal silicide layer and on the uppermost surface of the ILD layer, and forming a conductive via [235] (in [202]) in the opening in the hardmask layer and on the portion of the metal silicide layer on the one of the plurality of conductive lines.
	Anderson fails to disclose the hardmask layer comprising a first hardmask component on and aligned with the metal silicide layer, and a second hardmask component on regions of the uppermost surface of the ILD layer, the first and second hardmask components differing in composition from one another; forming an opening in the hardmask layer by removing a portion of the first hardmask component from over a portion of the metal silicide layer on one of the plurality of conductive lines.	In the same field of endeavor, Schenker teaches a hardmask layer comprising a 
	The utilization of alternating hardmask structures as taught by Schenker allows for increased control of etch selectivities thereby protecting nearby interconnect lines as needed (See Schenker ¶[0051-0052]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 23, the combination of Anderson and Schenker discloses wherein forming the metal silicide layer comprises depositing silicon on top surfaces of the plurality of conductive lines, and then treating the silicon with a plasma to form a silicide of a metal included in the plurality of conductive lines (see Anderson ¶[0035]).
	With respect to claim 24, the combination of Anderson and Schenker discloses wherein forming the metal silicide layer comprises deposing the metal silicide layer on top surfaces of the plurality of conductive lines (see Anderson ¶[0035]).
Claims 2, 5, 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Publication No. 2016/0379878 A1; hereinafter Anderson) in view of Schenker et al. (U.S. Publication No. 2016/0148869 A1; hereinafter Schenker). as applied to claim 1, 8, and 22 above, and further in view of Goswami et al. (U.S. Publication No. 2009/0283907 A1; hereinafter Goswami)
With respect to claim 2, the combination of Anderson and Schenker fails to disclose wherein the metal silicide layer has an uppermost surface below the uppermost surface of the ILD layer.	In the same field of endeavor, Goswami teaches wherein the metal silicide layer [62] has an uppermost surface below the uppermost surface of the ILD layer (See Figure 9 ¶[0020]).	Deposition just below the surface allows for silicide layers to increase adhesion between upper mask layers and the conductive structures below (see Goswami ¶[0020-0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 5, the combination of Anderson and Schenker fails to disclose wherein the metal silicide layer comprises a metal silicide selected from the group consisting of cobalt silicide, titanium silicide, and nickel silicide.
	In the same field of endeavor, Goswami discloses wherein the metal silicide layer comprises a metal silicide selected from the group consisting of cobalt silicide, titanium silicide, and nickel silicide (See ¶[0024]).
	Deposition of nickel silicide increases adhesion between upper mask layers and the conductive structures below with reduced resistivity (see Goswami ¶[0020-0024, 0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.  

	In the same field of endeavor, Goswami teaches wherein the metal silicide layer [62] has an uppermost surface below the uppermost surface of the ILD layer (See Figure 9 ¶[0020]).	Deposition just below the surface allows for silicide layers to increase adhesion between upper mask layers and the conductive structures below (see Goswami ¶[0020-0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 25, the combination of Anderson and Schenker discloses wherein forming the metal silicide layer comprises forming a metal silicide selected from the group consisting of cobalt silicide, titanium silicide, and nickel silicide.
	In the same field of endeavor, Goswami discloses wherein the metal silicide layer comprises a metal silicide selected from the group consisting of cobalt silicide, titanium silicide, and nickel silicide (See ¶[0024]).
	Deposition of nickel silicide increases adhesion between upper mask layers and the conductive structures below with reduced resistivity (see Goswami ¶[0020-0024, 0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.  

Allowable Subject Matter
Claims 14-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al (U.S. Patent No. 9,431,297 B2) discloses an interconnect structure but fails to disclose a first metal silicide layer on the first conductive lines, in recess regions above each of the first conductive lines; a second metal silicide layer on the second conductive lines, in recess regions above each of the second conductive lines, the second metal silicide layer differing in composition from the first metal silicide layer
Jezewski et al. (U.S. Publication No. 2015/0179515 A1) discloses an interconnect structure but fails to disclose a first metal silicide layer on the first conductive lines, in recess regions above each of the first conductive lines; a second metal silicide layer on the second conductive lines, in recess regions above each of the second conductive lines, the second metal silicide layer differing in composition from the first metal silicide layer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818